DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2003/0081313 to Hiraishi et al.
 	Hiraishi shows the following.
 	Fig. 3 of Hiraishi is reproduced for a reference.


    PNG
    media_image1.png
    332
    371
    media_image1.png
    Greyscale

 	Claim 1. A light-diffuser comprising:
a transparent resin 1 (see fig. 2); and
transparent particles 2 dispersed in the transparent resin,
wherein the transparent resin has a refractive index that is different from a refractive index of the transparent particles (see table 3, the first Ex 1), and

 	Claim 2. The light-diffuser of claim 1, wherein the transparent particles comprise transparent cross-linked resin particles.  See ¶0038 for the thermoplastic resin.
 	Claim 3. The light-diffuser of claim 1, wherein the transparent particles comprise at least one selected from a (meth)acrylic (co)polymer, a styrene-based (co)polymer, and a copolymer of a monomer comprising a (meth)acrylic monomer and a styrene-based monomer.  See ¶0042
 	Claim	5. The light-diffuser of claim 1, wherein the transparent particles comprise anisotropic particles. See ¶0089
 	Claim 6. The light-diffuser of claim 5, wherein the anisotropic particles are aligned such that major axis directions thereof are oriented in approximately one direction.  See ¶0171-0172
 	Claim 7. The light-diffuser of claim 1, wherein an amount of the transparent particles is in a range from 1 part by mass to 300 parts by mass, based on 100 parts by mass of the transparent resin.  See ¶0170
 	Claim8. The light-diffuser of claim 1, wherein the transparent resin comprises a thermoplastic resin selected from a cellulose-based polymer, a vinyl-
 	Claim 9. The light-diffuser of claim 1, wherein the transparent resin comprises a cured product of a resin precursor compound selected from a (meth)acrylic compound, an urethane- based compound, and an epoxy-based compound, wherein the (meth)acrylic compound contains two or more (meth)acryloyloxy groups.  See ¶0041 and 0069
 	Claim 10. The light-diffuser of claim 1, wherein a glass transition temperature (Tg) of the transparent resin is in a range of -60°C to 200°C. See ¶0062
 	Claim 11. The light-diffuser of claim 1, wherein the refractive index of the transparent resin is in a range of 1.35 to 1.8. See ¶0071 and Table 3.
 	Claim 12. The light-diffuser of claim 1, wherein a refractive index difference between the transparent particles and the transparent resin, respectively, is in a range of 0.15 to 0.4.  See Table 3.
 	Re claims 13 and 20, see ¶0082 and Table 3: the refractive index differential between transparent particles, the transparent resin, and the compatibilizing agent may be used as needed.
 	Claim 14. The light-diffuser of claim 13, wherein the refractive index n1 of each of the transparent particles, the refractive index n2 of the transparent resin, 2 < nm < n1.  See ¶0082 and Table 3
 	Claim 15. A light diffusion film comprising at least one selected from:
A light diffusion layer formed of the light-diffuser according to claim 1 (see the body of claim 1 above), an adhesive layer formed of the light-diffuser according to claim 1, wherein the transparent resin is an adhesive, and a hard coat layer formed of the light-diffuser according to claim 1, wherein the transparent resin is a hard-coating resin.
 	Claim 16. The light diffusion film of claim 15, wherein a thickness of the light diffusion film is in arrange from 1 um to 500 um.  See ¶0101
 	Claim 17. The light diffusion film of claim 15, further comprising a substrate,
wherein the substrate comprises a resin film comprising at least one selected from a cellulose-based polymer, a polyester-based polymer, and a (meth)acrylic polymer.  See ¶0038
 	Claim 18.  A display device comprising the light diffusion film according to claim 15.  See the body of claim 15 above.
. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2003/0081313 to Hiraishi et al.
 	Hiraishi discloses every aspect of claimed invention except for the claimed size range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed size range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883